Reasons for Allowance
Claims 1-18 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, 17 and 18, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (or an equivalent):  “…a measurement unit configured to measure a plurality of measurement values of a physical amount that changes according to an inductance of each of a plurality of coils that make up the plurality of excitation phases by exciting each of the plurality of excitation phases; and a determination unit configured to determine a type of the motor based on the plurality of measurement values measured by the measurement unit.”
(Claims 2-16 are dependent on claim 1.)
(Application Figs. 5-8 illustrate the allowable subject matter.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Amendment/Remarks, filed on March 8, 2022, with respect to amended independent claims 1, 17 and 18 have been fully considered and are persuasive.  Accordingly, rejections of claims 1, 17, 18 and their dependent claims have been withdrawn.  The claims have overcome Mizuguchi et al. and/or Matsuzaki which are regarded as the closet prior art of record.  No further rejection is possible.  The present application with the claims is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 14, 2022